Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
Claim Objection
Claim 1 is objected to because of the following informalities:  the claim recites formula 
    PNG
    media_image1.png
    45
    145
    media_image1.png
    Greyscale
twice.  Appropriate correction is required.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of formula, wherein the R1 may be attached to any of the position of the phenyl ring, such as 
    PNG
    media_image2.png
    85
    201
    media_image2.png
    Greyscale
, and the claim also recites formula wherein the R1 is attached to a specific position of the phenyl ring, such as 
    PNG
    media_image3.png
    67
    201
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    116
    196
    media_image4.png
    Greyscale
, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9-12, 18, 20 and 34 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by PubChem CID 44825831. 
PubChem CID 44825831 reveal that compound 
    PNG
    media_image5.png
    161
    255
    media_image5.png
    Greyscale
 has been known and on sale since 2010 for various biological test.  As to claims 9-12, note, the claim would read on the compound with ml=0. Claim 18 and 20 are construed as read on the searched species as the benzyl group is considered a substituted aryl. As to claim 34, note, those composition of the compound with a solvent/carrier, such as water, used for biological test, would meet the limitation of “pharmaceutically acceptable excipient”. As to the limitation of  “A pharmaceutical composition”, note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, those composition used in the biological test would be capable of performing the intended use, a pharmaceutical composition as it contain only pharmaceutical acceptable excipients.
Claim(s) 1, 3, 5, 7, 9-12, 18, 20 and 34 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by PubChem CID 44825875.
PubChem CID 44825875 reveal that compound  
    PNG
    media_image6.png
    166
    255
    media_image6.png
    Greyscale
has been known and on sale since 2010 for various biological test.  As to claims 9-12, note, the claim would read on the compound with ml=0. As to claim 34, note, those composition of the compound with a solvent/carrier, such as water, used for biological test, would meet the limitation of “pharmaceutically acceptable excipient”. As to the limitation of  “A pharmaceutical composition”, note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, those composition used in the biological test would be capable of performing the intended use, a pharmaceutical composition as it contain only pharmaceutical acceptable excipients.
Claim(s) 1, 3, 5, 7, 9-12, 18  and 34 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by PubChem CID 44825518.
PubChem CID 44825518 reveal that compound 
    PNG
    media_image7.png
    147
    251
    media_image7.png
    Greyscale
 has been known and on sale since 2010 for various biological test.  As to claims 9-12, note, the methoxyl group would read on heteroalkyl as herein defined for R3B .See, application for the definition of “heteroalkyl”. Claim 18 and 20 are construed as read on the searched species as the benzyl group is considered a substituted aryl. As to claim 34, note, those composition of the compound with a solvent/carrier, such as water, used for biological test, would meet the limitation of “pharmaceutically acceptable excipient”. As to the limitation of  “A pharmaceutical composition”, note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, those composition used in the biological test would be capable of performing the intended use, a pharmaceutical composition as it contain only pharmaceutical acceptable excipients.
Claim(s) 1, 3, 5, 7, 9-12 and 34 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by PubChem CID 44825878.
PubChem CID 44825878 reveal that compound  
    PNG
    media_image8.png
    148
    262
    media_image8.png
    Greyscale
has been known and on sale since 2010 for various biological test.  As to claims 9-12, note, the claim would read on the compound with ml=0. As to claim 34, note, those composition of the compound with a solvent/carrier, such as water, used for biological test, would meet the limitation of “pharmaceutically acceptable excipient”. As to the limitation of  “A pharmaceutical composition”, note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, those composition used in the biological test would be capable of performing the intended use, a pharmaceutical composition as it contain only pharmaceutical acceptable excipients.
Response to the Arguments
Applicants’ amendments and remarks submitted August 23, 2021 have been fully considered, but are moot in view of the new ground of rejection. Further, note, compound of PubChem CID 44825878 has not been excluded from the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627